DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
           Claim 4 is objected because of the following: Claim 4 recites “can be peeled off from…”? “Can” has multiple meaning of either it can be peeled off or not peeled off.  please clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Okada et al.  (US 2015/0115989, hereinafter Okada).
With respect to claim 1, Okada discloses semiconductor device (fig. 15A), comprising: a semiconductor substrate (12) including: a plurality of semiconductor elements (10s) arranged in a spreading  direction of the semiconductor substrate (semiconductor chips 10s are arranged in spreading direction of the semiconductor substrate 12); and an inter-element portion between adjacent semiconductor elements among the plurality of semiconductor elements (portion between two chips 10s); and a discharge inhibitor (13) bonded not to a surface of a center of each semiconductor element among the plurality of semiconductor elements but to a surface of the  inter-element portion (13 is between chips 10s), the discharge inhibitor being made of an insulator (para 0056;  13 is made of an insulating material).
	With respect to claim 2, Okada discloses the semiconductor device according to claim 1, wherein the discharge inhibitor is further bonded to a surface of a perimeter of each semiconductor element (fig. 15A; 13 is bonded to a surface of a perimeter of chips 10s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Seshan et al. (US 5,880,528, hereinafter Seshan).
With respect to claim 3, Okada does not explicitly disclose that the semiconductor device according to claim 1, wherein each semiconductor element includes an active area and a terminal area surrounding the active area, and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area.
In an analogous art, Seshan discloses that the semiconductor device according to claim 1, wherein each semiconductor element includes an active area and a terminal area surrounding the active area (col. 7; lines 3-15; terminal area surrounds the active area), and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area (Col. 7; lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Seshan’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Takano et al. (US 2011/0073974, hereinafter Takano).
With respect to claim 4, Okada does not explicitly disclose wherein the discharge inhibitor can be peeled off from the semiconductor substrate without damaging the plurality of semiconductor elements. 
In an analogous art, Takano discloses wherein the discharge inhibitor can be peeled off from the semiconductor substrate without damaging the plurality of semiconductor elements (para 0035; peeling off the insulator layer without damage).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Takano’s disclosure in order to protect the semiconductor device during manufacturing process.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Yamamoto et al. (US 2007/0117338, hereinafter Yamamoto).
With respect to claim 5, Okada does not explicitly disclose wherein the discharge inhibitor is made of a latex.
In an analogous art, Yamamoto discloses wherein the discharge inhibitor is made of a latex (para 0009; latex using as insultor/dielectric).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Yamamoto’s disclosure in order to improve insulating properties of a semiconductor device.
With respect to claim 7, Okada does not explicitly disclose wherein the discharge inhibitor is a rubber seal.
In an analogous art, Yamamoto discloses wherein the discharge inhibitor 
is a rubber seal (para 0009; rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Yamamoto’s disclosure in order to improve insulating properties of a semiconductor device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Liu et al. (US 10,163,858, hereinafter Liu).
With respect to claim 6, Okada does not explicitly disclose wherein the discharge inhibitor 
is a dry film.
In an analogous art, Liu discloses wherein the discharge inhibitor is a dry film (Col. 7; lines 35-40; dry film).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Liu’s disclosure in order to improve insulating properties of a semiconductor device.

		                Allowable Subject Matter
	Claims 8 and 9 have been allowed.

                                           
Response to Arguments
	Applicant’s arguments regarding claim 4 objection have been considered, however they are not persuasive. Claim language “can be peeled off from..”  needs to be more clear, either it peels off or it does not. 
Applicant's arguments filed on 12/13/2021 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    199
    1286
    media_image1.png
    Greyscale

Examiner respectfully disagrees and presents the following:
According to applicant’s specifications “The semiconductor substrate includes a plurality of semiconductor elements and an inter-element portion. The plurality of semiconductor elements are arranged in a spreading direction of the semiconductor substrate. The inter-element portion is between adjacent semiconductor elements among the plurality of semiconductor elements” (para 0019 and 0042). 
Applicant’s specifications do not disclose that the substrate consists of semiconductor material. Under BRI, any substrate/surface on which semiconductor elements with inter-element portion are arranged is a semiconductor substrate. Okada discloses “a semiconductor substrate (12 of 15A) including: a plurality of semiconductor elements (10s) arranged in a spreading  direction of the semiconductor substrate (semiconductor chips 10s are arranged in spreading direction of the semiconductor substrate 12); and an inter-element portion between adjacent semiconductor elements 
Applicant is arguing about a limitation that was neither claimed nor was disclosed in the specifications. As stated above Okada clearly disclose the claimed limitation that is consistent with applicant’s specifications. 
	Regarding claim 2, applicant argues

    PNG
    media_image2.png
    397
    1333
    media_image2.png
    Greyscale

	As stated above, claim 1 is not allowable and claim 2 does not depend on an allowable claim.
	In addition to that Okada also discloses:
“semiconductor chip 10 can be placed within each of a plurality of housing portions 17 consisting of separate regions divided by frame portion 13” (para 0049).


[AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    288
    898
    media_image3.png
    Greyscale

	Regarding claim 3, applicant argues:

    PNG
    media_image4.png
    340
    1269
    media_image4.png
    Greyscale

Examiner disagrees because neither claim 1 nor claim 3 disclose that the terminal area consists of an insulating material. Claim 1 does not disclose “a terminal area”. Claim 1 discloses “ ..a plurality of semiconductor elements...” and claim 3 discloses “wherein each semiconductor element includes an active area and a terminal area surrounding the active area, and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area”. Again, applicant is arguing about a limitation that was not even claimed. 
	In addition, Seshan discloses “The locking structures 506 are metal segments made out of the TML, electrically insulated from the die active area 501, formed outside the die active area in the vicinity of edges 575 of the IC, and in the vicinity of corners 550 of the IC. The embodiment of the present invention described herein includes guard 
	Therefore, the rejection has been maintained. 

                                    Conclusion
Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816